FINAL ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicant’s Response
In Applicant’s Response dated 08/13/2021, Applicant amended Claims 1, 2, 4, 5, 10-13, 16-22 and 24, cancelled claims 7-8 and 14, added claims 25-27 and argued against all objections and rejections previously set forth in the Office Action dated 06/10/2021.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, 4, 5, 8, 10-12, 16-17, 19 and 25-27 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Salvatore Cardu US 2008/0222538 A1, published 09/11/2008, hereinafter “Cardu” in view of Rangan et al. US 6154771, published 11/28/2000, hereinafter “Rangan” in view of Ronald Martinez US 2008/0244038 A1, filed 03/30/2007, hereinafter “Martinez” in view of Wey et al. US 8019579 B1, published 09/13/2011, hereinafter “Wey”..
For the convenience of the Applicant, the Examiner has pointed out particular references contained in the prior art(s) of record in the body of this action.  Although the specified citations are representations of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  The Applicant should consider the entire reference(s) as applicable as to the limitations of the claims.

Independent claim 1, 10 and 16:
Cardu discloses a method comprising: 
receiving a selection that defines a first hot spot area of a multimedia presentation for association with a hotspot ([0103] – select a particular location in the map to add the hotspot); 
receiving input to add a hotspot title to identify the hot spot ([0105 -title); 
receiving input to add information to a hot spot box associated with the hotspot ([0105] – hotspot details);
receiving input to reposition the hotspot to a second hot spot area of the multimedia presentation ([0176] – move existing hotspot to new location);  
displaying the hotspot at the second area of the multimedia element ([0176] – move existing hotspot to new location);
receiving input to select the hotspot ([0290] – by clicking on the hotspot the hotspot is activated); and

Rangan discloses a method of hotspots in a multimedia element.  Rangan teaches receiving input to select a hotspot and the input to select the hotspot causing display of a separate page related to the information added. (Fig. 6 co. 18 lines 38-41 – click on hotspot to branch to a web page).
It would have been obvious to one skilled in the art at the time of the invention to have combined the separate page of Rangan with the hotspot of Cardu as an optional or alternative to allow additional information corresponding to the hotspot to be displayed while maintaining the viewing of the multimedia element.
Cardu in view of Rangan does not explicitly teach the added information being related to one or more users or displaying the hotspot title and the hotspot box.
Martinez discloses a method of receiving and displaying embedded content.  Martinez teaches receiving input to add information to a hot spot box associated with the hotspot, the information being related to one or more users (Fig. 4. “302”, Fig. 6A “502” “530”; [0103] – hypertext links; [0114] – URL corresponding to information about the content owner).
It would have been obvious to one skilled in the art at the time the invention was made to have combined the URL corresponding to a user of 
While Cardu in view of Rangan and Martinez teaches adding a title to a hotspot, the references do not explicitly teach displaying the hotspot title and the hotspot box.  
Wey discloses a method of customizing a hotspot.  Wey teaches wherein display text and a visual indication of the hot spot (Fig. 3H, col. 13 lines 10-27 – text in text field box can be displayed on the hotspot).  
It would have been obvious to one skilled in the art at the time the invention was made to have combined displaying of the hot spot information Wey with the method of Cardu in view of Rangan and Martinez to provide the user with a visual and efficient indication of the hotspot.

Claim 2, 11 and 17:
Cardu in view of Rangan Martinez and Wey teaches wherein the multimedia presentation is an image or video ([0041] – video; [0103] – map).  

Claim 4 and 18:
Cardu in view of Rangan, Martinez and Wey teaches wherein the information corresponds to text displayed at the second hot spot area of the 

Claim 5, 12 and 19:
Cardu in view of Rangan Martinez and Wey teaches further comprising: receiving an input to activate display of the hotspot; and displaying the hot spot title and the hot spot box responsive to the input to activate the display of the hotspot ([0290] – placing cursor over a hotspot displays more information).  

Claim 11 and 17:
Cardu in view of Rangan, Martinez and Wey teaches wherein the multimedia presentation is a video (Rangan; col. 8 lines 60-65 - hypervideo).

Claim 25 and 27:
Cardu in view of Rangan, Martinez and Wey teaches wherein the information includes a user identifier (Martinez; [0114] – URL corresponding to information about the content owner; [0117] – identifier corresponding to the content owner).


Claim 26:
Cardu in view of Rangan, Martinez and Wey teaches wherein the user identifier is a user name (Martinez; [0114] – URL corresponding to information about the content owner; [0117] – identifier corresponding to the content owner).  


Claims 13 and 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cardu in view of Rangan in view Martinez in view of Wey in view of Leigh Rothschild US 7885951 B1, published 02/08/2011, hereinafter “Rothschild”.

Claim 13 and 20:
Cardu in view of Rangan, Martinez and Wey teaches displaying information responsive to activating display of the hotspot.  Cardu in view of Rangan, Martinez and Wey does not explicitly teach further comprising displaying information added of at least one additional hotspot responsive to activating display of the hotspot. 
Rothschild discloses a method of embedding hotspots in a multimedia element.  Rothschild teaches displaying information added of at least one additional hotspot responsive to activating display of the hotspot (Fig. 5 – selection of the hotspot displays a window with an additional hotspot). 
It would have been obvious to one skilled in the art at the time the invention was made to have combined the additional hotspot of Rothschild with the method of Cardu in view of Rangan, Martinez and Wey to provide the user with a gradual navigation of linked resources thereby providing a user friendly environment.

Claims 21-23 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cardu in view of Rangan in view of Martinez in view of Wey in view of Jeri Weisler “Image Maps: Creating Hotspots”, 09/29/2004, hereinafter “Weisler”.

Claim 21:
	Cardu in view of Rangan, Martinez and Wey teaches receiving the input to add the information to the hotspot.  Cardu in view of Rangan, Martinez and Wey does not explicitly teach wherein receiving the input to add the information to the hot spot box associated with the hotspot comprises associating the hotspot with a content source, wherein the associating comprises: presenting a plurality of selectable icons, each of the selectable icons being associated with a different content source; and receiving a selection of a selectable icon of the plurality of selectable icons to associate a content source with the hotspot.  
	Weisler discloses a method of creating hotspots.  Weisler teaches receiving the input to add the information to the hot spot box associated with the hotspot comprises associating the hotspot with a content source (page 3 – Insert Hyperlink dialog box), wherein the associating comprises: presenting a plurality of selectable icons, each of the selectable icons being associated with a different content source; and receiving a selection of a selectable icon of the plurality of selectable icons to associate a content 
	It would have been obvious to one skilled in the art at the time the invention was made to have combined the different content sources of Weisler with the hotspot creating method of Cardu in view of Rangan, Martinez and Wey to provide for a variety of content to be associated with the hotspot for enriched multimedia experience.

Claim 22:
Cardu in view of Rangan, Martinez and Wey in view of Weisler teaches wherein the multimedia presentation corresponds to a first content source (first website), and the hotspot is associated with a second content source (second website) ([0042] – URL embedding for linkage to other websites).
Claim 23:
Cardu in view of Rangan, Martinez and Wey in view of Weisler teaches wherein the first content source is a first page, and the second content source is a second page ([0042] – URL embedding for linkage to other websites).

Claims 24 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cardu in view of Rangan in view of Martinez in view of Wey in view of Weisler in view of Janine C. Warner “Dreamweaver CS# for Dummies”, published 05/07/2007, hereinafter “Warner”.

Claim 24:
Cardu in view of Rangan, Martinez, Wey and Weisler teaches a plurality of selectable icons.  Cardu in view of Rangan, Martinez, Wey and Weisler does not teach wherein the plurality of selectable icons is presented adjacent the hotspot, the multimedia presentation remaining visible when the plurality of selectable icons is presented.  
Warner discloses a method of creating hotspots for a multimedia element.  Warner teaches a plurality of selectable icons is presented adjacent the hotspot, the multimedia presentation remaining visible when the plurality of selectable icons is presented (Fig. 3-13, page 82 and 83 – Property Inspector).  
It would have been obvious to one skilled in the art at the time the invention was made to have combined the placement and view of the selectable icons of Warner with the hotspot of Cardu in view of Rangan, Martinez, Wey and Weisler to readily identify a connection between the icons and the hotspot.  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 10 and 16 have been considered but are moot because the new grounds of rejection does not rely on the new combination of references.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrea Long whose telephone number is (571)270-1055. The examiner can normally be reached Monday - Thursday 6:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREA N LONG/Primary Examiner, Art Unit 2175